Citation Nr: 1030172	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-33 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida 


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for cervical disk disease with 
intermittent radiculopathy.  

2.  Entitlement to service connection for cervical disk disease 
with intermittent radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 




ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had active military service from July 1979 to 
September 1982, and from May 1986 to January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Consideration of the appellant's underlying claim for service 
connection for cervical disk disease with intermittent 
radiculopathy is deferred pending completion of the development 
sought in the remand that follows the decision below. 


FINDINGS OF FACT

1.  By a March 2003 rating decision, the RO denied service 
connection for cervical disk disease with intermittent 
radiculopathy; the veteran did not appeal the decision.  

2.  The evidence received since the March 2003 RO decision is 
relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for cervical disk disease 
with intermittent radiculopathy.  38 U.S.C.A. §§ 1110, 1131, 5108 
(West 2002); 38 C.F.R. §§ 3.156, 3.303, 3.304, 20.302, 20.1103 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2010)) has changed the standard for 
processing veterans' claims.  The VCAA has left intact the 
requirement that new and material evidence be received in order 
to reopen a previously and finally denied claim under 38 U.S.C.A. 
§ 5108.  This is required before the Board may determine whether 
the duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing in 
the Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f).  

Notwithstanding the above, the Board notes that the veteran was, 
in fact, apprised of the provisions of the VCAA in correspondence 
in September 2007.  While this notice did not include information 
regarding the requirement that new and material evidence be 
received in order to reopen a claim, because the Board will 
reopen the claim, the Veteran has not been prejudiced by this 
omission.  

The AOJ also obtained the Veteran's service treatment record 
(STR) file and post-service medical records, and secured an 
examination in furtherance of his claim.  The September 2007 
correspondence notified the veteran of the criteria used 
forassigning a disability rating and an effective date in the 
event that service connection is granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 200(2006).


II.  New and Material Evidence (NME)

The Veteran claims that he has a cervical disk disease with 
intermittent radiculopathy that is related to surgery undergone 
in connection with his service-connected recurrent cholesteatoma.  
At an April 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he had had six surgeries 
related to his recurrent cholesteatoma.  He related that in one 
of them, in 1994, which lasted for nearly 12 hours, his neck had 
to be hyperextended in order for the surgeons to reach a tumor.  
He contends that his claimed cervical disk disease with 
intermittent radiculopathy originated in this surgery.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

It is not enough that an injury or disease occurred in service; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic diseases, including 
arthritis, may be presumptively service connected if they become 
manifest to a degree of 10 percent or more within one year of 
leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a).  

Further, disability that is proximately due to or the result of a 
service-connected disease or injury is considered service-
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

Here, the record shows that the Veteran was denied service 
connection for cervical disk disease with intermittent 
radiculopathy in a rating decision dated in March 2003.  Service 
connection was denied because the evidence of record did not show 
that the claimed disability occurred in service or within any 
presumptive period following active military service.  The 
Veteran did not appeal the denial of service connection.  

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the RO again adjudicated this issue in March 2008, it did 
not first address the question of whether new and material 
evidence had been received sufficient to reopen the previously 
denied claim, as it should have done.  Notwithstanding that 
failure to consider the new and material evidence question, as 
noted above, the Board is still obligated to consider that 
predicate issue before it can adjudicate the underlying claim.  
Jackson, supra.  Thus, in order to reopen the underlying claim, 
the Board must find that there has been received new evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

The Board finds that such new and material evidence has been 
received since the March 2008 RO decision.  Specifically, added 
to the record since the March 2008 decision are two clinical 
notes authored by C.V., M.D., the Veteran's treating orthopedic 
surgeon.  The first note, dated October 17, 2007, which was not 
added to the record until after the March 2008 rating decision 
and after the January 2008 VA nexus examination on which the RO 
relied, suggested the possibility that the Veteran's neck pain 
resulted from hyperextension of his neck in the course of mastoid 
surgery.  Also new is another note from Dr. V., dated January 7, 
2009, in which he noted that the Veteran's onset of right 
shoulder and arm pain following a long ear surgery in 1994 "was 
attributed to a brachial plexitis, but probably was a cervical 
radiculopathy because it has persisted and is consistent with MRI 
findings."  

Thus, there is new evidence suggesting that the Veteran's claimed 
cervical spine disability is etiologically related to a surgery 
undergone in order to treat a service-connected disability, and 
therefore may be proximately due to or the result of a service-
connected disability.  38  C.F.R. § 3.310(a).  

Thus, the Board finds that the evidence submitted is both new and 
material.  Accordingly, the Board finds that the appellant's 
claim of entitlement to service connection for cervical disk 
disease with intermittent radiculopathy is reopened.  38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence to reopen a claim of service connection 
for cervical disk disease with intermittent radiculopathy has 
been presented; to this limited extent, the appeal is granted.  


REMAND

Having reopened the Veteran's cervical spine disk disease claim, 
the Board finds that there is not sufficient medical evidence on 
which to adjudicate the claim, and therefore must remand for that 
purpose.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) 
(examination required when there is an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with the veteran's service or with another 
service-connected disability, but there is insufficient competent 
medical evidence on file to make a decision on the claim). 

On the one hand, there is the evidence from Dr. V., discussed 
above, supporting the Veteran's claim.  However, Dr. V. has 
merely suggested what might be possible, without providing more 
specific rationale such as is necessary for a credible and 
probative medical nexus opinion.  Moreover, as noted above, there 
is of record the report of a January 2008 VA Compensation and 
Pension (C&P) examination that determined that the Veteran's 
cervical disk disease with intermittent radiculopathy is not 
related to his military service.  However, as noted, this 
examination was made without benefit of the opinions of 
orthopedic surgeon Dr. V.  The Board therefore will remand for a 
new medical examination in order to determine whether it is at 
least as likely as not that the Veteran's claimed cervical disk 
disease with intermittent radiculopathy is etiologically related 
to his military service, including whether it is at least as 
likely as not that it is proximately due to or the result of a 
service-connected disease or injury.  Given the comments made by 
Dr. V., the Board will also seek to clarify the relationship 
between the claimed cervical spine disability and the Veteran's 
service-connected right shoulder disability.  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ should arrange for the Veteran 
to undergo a VA examination by a physician, 
preferably, but not necessarily, an 
orthopedist, with appropriate expertise to 
determine whether it is at least as likely 
as not that the Veteran's current cervical 
disk disease with intermittent 
radiculopathy is etiologically related to 
either his military service directly, or to 
one of his service-connected disabilities, 
including specifically his recurrent 
cholesteatoma and his right shoulder 
brachial plexopathy.  

The examiner is asked to specifically 
discuss the medical opinions expressed in 
the VA C&P examination given in January 
2008, and the clinical notes of Dr. V. 
dated October 17, 2007, and January 7, 
2009, and how, if at all, they relate to 
the Veteran's claim of service connection 
for cervical disk disease with intermittent 
radiculopathy.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.  

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiner for review in connection with 
the examination.  

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

2.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


